
	
		II
		110th CONGRESS
		1st Session
		S. 441
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Durbin (for himself
			 and Mr. Obama) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To permit certain school districts in Illinois to be
		  reconstituted for purposes of determining assistance under the Impact Aid
		  program.
	
	
		1.Eligibility for Impact Aid
			 payment
			(a)Local educational
			 agenciesNotwithstanding
			 section 8013(9)(B) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7713(9)(B)), North Chicago Community Unit School District 187, North
			 Shore District 112, and Township High School District 113 in Lake County,
			 Illinois, and Glenview Public School District 34 and Glenbrook High School
			 District 225 in Cook County, Illinois, shall be considered local educational
			 agencies as such term is used in and for purposes of title VIII of such
			 Act.
			(b)ComputationNotwithstanding any other provision of law,
			 federally connected children (as determined under section 8003(a) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a))) who are in
			 attendance in the North Shore District 112, Township High School District 113,
			 Glenview Public School District 34, and Glenbrook High School District 225
			 described in subsection (a), shall be considered to be in attendance in the
			 North Chicago Community Unit School District 187 described in subsection (a)
			 for purposes of computing the amount that the North Chicago Community Unit
			 School District 187 is eligible to receive under subsection (b) or (d) of such
			 section if—
				(1)such school districts have entered into an
			 agreement for such students to be so considered and for the equitable
			 apportionment among all such school districts of any amount received by the
			 North Chicago Community Unit School District 187 under such section; and
				(2)any amount apportioned among all such
			 school districts pursuant to paragraph (1) is used by such school districts
			 only for the direct provision of educational services.
				
